Citation Nr: 9935686	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  95-15 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for post 
traumatic encephalopathy.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from March 1943 to April 1944.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the September 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied the 
veteran's application to reopen his claim for service 
connection for post traumatic encephalopathy on the grounds 
that he had failed to submit new and material evidence.

The case was previously before the Board in January 1999 when 
it was remanded for further development in accordance with 
the holding of the U. S. Court of Appeals for the Federal 
Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In a letter dated in May 1997, the veteran claimed service 
connection for heart disease and post-traumatic stress 
disorder.  These claims have not been developed and are not 
currently before the Board.  However, the RO should respond 
appropriately to the veteran's claims.  


FINDINGS OF FACT

1.  The evidence added to the record subsequent to the March 
1949 Board decision which severed service connection for post 
traumatic encephalopathy, includes the veteran's lay 
assertions that his condition was aggravated during service 
and private medical reports dated in 1968 reflecting 
complaints of continued symptoms since prior to service.   

2.  The veteran's lay assertions are cumulative of evidence 
previously considered, and also do not constitute competent 
medical evidence of aggravation that is material to the issue 
of service connection.  

3.  The 1968 medical records are not relevant to or probative 
of the issue of service connection of post traumatic 
encephalopathy.  

4.  Evidence received subsequent to the March 1949 decision 
of the Board is either cumulative or redundant of evidence 
that was before the Board in March 1949, or does not bear 
directly and substantially on the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the March 1949 Board decision, which 
severed service connection for post traumatic encephalopathy, 
is not new and material; the claim for service connection is 
not reopened; and the 1949 decision on this issue is final. 
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that when the veteran was 
examined in October 1942 for induction into active service, 
it was recorded that he had sustained a skull fracture in 
1925 with no symptoms since that time.  The veteran was seen 
in January 1944 with complaints of daily headaches since 
sustaining a fractured skull 17 years earlier.  He indicated 
that the headaches were accompanied by blurry vision and had 
become much worse during the prior two to three years.  
Reportedly, the veteran had suffered repeated head injury 
since the initial fracture.  Over the previous few weeks, he 
had noted increasing dizziness, blurred vision, and 
forgetfulness.  The veteran did not believe that his 
condition had been aggravated by service, but felt he had 
been unable to properly fulfill his military duties due to 
his symptoms.  The medical examiner concluded that the 
condition was not aggravated by military service.  An 
electroencephalogram (EEG) revealed evidence of old trauma.  
In March 1944 a medical evaluation board found the veteran 
unfit for duty due to pre-existing post traumatic 
encephalopathy due to head injury (fractured skull) incurred 
at age 9 years.  The disabling condition was manifested by 
headaches, blurring of vision, and abnormal findings on EEG.  
The veteran was separated from service on a Certificate of 
Disability for Discharge.  

A rating action in April 1944 granted service connection for 
post traumatic encephalopathy, evaluated as 10 percent 
disabling.  

On VA examination conducted in May 1945 the veteran alleged 
that his disability had been aggravated by active service, 
wherein his headaches reportedly became more intense and his 
vision more disturbed.  Currently he noted forgetfulness.  

The report of a private electroencephalogram (EEG) dated in 
March 1947 reflects the veteran's assertions that during 
service he was shaken up while driving a tank, but was not in 
an accident.  On VA examination conducted in March 1947 the 
veteran reported increased weakness in the knees, with 
otherwise unchanged symptoms to include headaches varying 
from light to severe, occasional blurred vision and 
dizziness.  Neurological examination was normal with the 
exception that he tended to deviate to the right when walking 
in a straight line with his eyes closed.  In April 1947 the 
RO increased the veteran's disability rating to 30 percent 
for post traumatic encephalopathy.  

Severance of service connection was proposed in March 1948.  
Received in April 1948 was a statement signed by Samuel 
Lemkin, M.D., who related that the veteran had been his 
patient since 1937.  Prior to service, the veteran had never 
complained of headaches other than those associated with 
frontal sinus blockage related to upper respiratory 
infection.  The Dr. Lemkin also noted he had considered that 
the frontal headaches resulted from optic difficulties, but 
no optic correction was found to be required.  The veteran 
submitted a handwritten statement in April 1948 in which he 
asserted that during active service his headaches had first 
become severe and unbearable, and he had first developed 
forgetfulness.  He argued that his health was good on entry 
into service and only fair at the time of discharge.  

Service connection was severed by a rating action in May 1948 
and that decision was affirmed by the Board in March 1949. 

Received in August 1994 was the veteran's application to 
reopen his claim.  He asserted that during service he was 
involved in an accident in which the tank he was driving hit 
a large tree, and he banged his head.  The veteran believed 
that his post traumatic head injury had been aggravated by 
the reported incident.  

When the veteran testified at his personal hearing at the RO 
in April 1995 he related that following a tank accident, he 
noted blurry vision, and increased severity of headache, as 
well as memory loss.  Treatment provided to him in sick bay 
was initially limited to aspirin.  Following 6 months 
hospitalization he was released from service.  He asserted 
that his health was excellent at the time of entry into 
service and was only fair on discharge.  The veteran 
indicated that during service a physician had told him that 
he should never have been taken into the military.  The 
veteran also stated that all of the evidence he was 
presenting was in the record.  

Received at the hearing were private medical records dated in 
March 1968 which are partially legible, and reflect treatment 
for symptoms including insomnia, headaches, reportedly of 40 
years duration, and occasional blurry vision over the 
previous 40 years.  

New and Material Evidence Analysis

By a decision in March 1949, the Board severed service 
connection for post traumatic encephalopathy.  That decision 
is considered final unless new and material evidence is 
submitted to reopen the claim. See 38 U.S.C.A. §§ 5108, 7104; 
38 C.F.R. § 20.1100; Evans v. Brown, 9 Vet.App. 273 (1996).

The claim, however, will be reopened if new and material 
evidence has been submitted since the last final decision on 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).  The issue of new and material 
evidence must be addressed in the first instance by the Board 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).

Under applicable regulation:

[n]ew and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) and Evans v. Brown, 9 Vet. App. 273 (1996).  
It should also be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In Elkins v. West, 12 Vet. App. 209 (1999),  the U. S. Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that a three step process 
is required for reopening claims under the holding of the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998): the Secretary must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.

The evidence associated with the claims folder subsequent to 
the March 1949 Board decision which severed service 
connection for post traumatic encephalopathy includes the 
veteran's own testimony, his written assertions, and private 
medical reports dated in 1968.  This additional evidence is 
new in the sense that it was not previously of record.  
However, the newly received medical reports, which date from 
more than 20 years after service, and reflect only that the 
veteran reported he continued to suffer from preservice 
symptoms, do not bear directly and substantially upon the 
specific matter under consideration in this case, incurrence 
or aggravation of a chronic disability during active service.  
As such the additional medical evidence is not relevant to or 
probative of the issue and does not constitute material 
evidence to reopen the claim.  The veteran's own assertions 
that his preexisting existing encephalopathy was aggravated 
by events during active service, to include events related to 
his driving a tank, are substantively cumulative of evidence 
which was previously of record.  The veteran's assertions 
that his condition underwent an increase in severity during 
service were considered at the time of previous decisions.  
Moreover, his lay assertions do not constitute competent 
medical evidence of aggravation and are therefore not 
material to the issue of service connection.  McIntosh v. 
Brown, 4 Vet. App. 553, 560 (1993).  Accordingly, the 
evidence received subsequent to the March 1949 decision of 
the Board is either cumulative or redundant of evidence that 
was before the Board in March 1949, or does not bear directly 
and substantially on the specific matter under consideration, 
and it is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  Thus, the 
veteran has not submitted any evidence which qualifies as new 
and material evidence to reopen the claim.  


ORDER

The claim for service connection for post traumatic 
encephalopathy is not reopened; new and material evidence not 
having been presented.  The appeal is denied.  



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals


 

